Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are limited to administering a metabolite of dexmedetomidine to a specific subject population.  The claimed compound requires administering that metabolite to a subject.  The closest prior art teaches administering dexmedetomidine to a number of subjects including those with cancer.  There does not appear to be a motivation to select a metabolite of dexmedetomidine and administer it to a subject with age related macular degeneration in a claimed form. See rationale provided in the Notice of Allowance in application serial no. 13/680,730 of February 18, 2015.  The closest reference is Kusari et al., (US2007/0203144), which does not teach the claimed metabolite.
Claims 12-23 are allowed.
Claims 1-11 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628